Exhibit 10.1 



STOCK EXCHANGE AGREEMENT

 

THIS STOCK EXCHANGE AGREEMENT (the “Agreement”) is made this 26th day of August,
2014, by and among Integrated Inpatient Solutions, Inc., a Nevada corporation
(“Pubco”), on one hand, and Integrated Timeshare Solutions, Inc. a Nevada
corporation (the “Company”), and the shareholders of the Company as set forth on
Exhibit A attached hereto (collectively, the “Selling Shareholders”), on the
other hand.

 

BACKGROUND

 

A. The respective Boards of Directors of Pubco and the Company have determined
that an acquisition of the Company’s outstanding shares by Pubco through a
voluntary stock exchange with the Selling Shareholders (the “Exchange”), upon
the terms and subject to the conditions set forth in this Agreement, would be
fair and in the best interests of their respective shareholders, and such Boards
of Directors, along with the Selling Shareholders, have approved such Exchange,
pursuant to which shares of capital stock of the Company issued and outstanding
immediately prior to the Effective Time (as defined in Section 1.04) and all
securities convertible or exchangeable into capital stock of the Company (the
“Shares”) will be exchanged (including by reservation for future issuances) for
the right to receive shares of common stock of Pubco (the “Exchange Shares”) as
set forth herein.

 

B. At the Closing, the Selling Shareholders’ ownership interest in Pubco shall
represent approximately twenty nine and four tenths percent (29.4%) of the
issued and outstanding shares of common stock of Pubco.

 

C. Pubco, the Company, and the Selling Shareholders desire to make certain
representations, warranties, covenants and agreements in connection with the
Exchange and also to prescribe various conditions to the Exchange.

 

D. For federal income tax purposes, the parties intend that the Exchange shall
qualify as reorganization under the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

 

ARTICLE I

THE EXCHANGE

 

1.01 Exchange.  Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”), at the Closing (as hereinafter defined), the parties shall do the
following:

 

(a) The Selling Shareholders will sell, convey, assign, and transfer the Shares
to Pubco by delivering to Pubco a stock certificate issued in the name of Pubco
evidencing the Shares (the “Share Certificate”).  The Shares transferred to
Pubco at the Closing shall constitute 100% of the issued and outstanding equity
interests of the Company.

 

(b) As consideration for its acquisition of the Shares, Pubco shall issue the
portion of the Exchange Shares set forth on Exhibit A hereto to the Selling
Shareholders at closing and shall issue up to, and reserve for issuance, two
additional tranches each of identical numbers of shares as those set forth on
Exhibit A, one tranche (the “First Tranche”) upon the achievement of “Milestone
1” set forth on Annex 1 attached hereto and made a part hereof and a second
tranche (the “Second Tranche”) upon the achievement of “Milestone 2” set forth
on Annex 1. Each of the two tranches of stock shall be issued within three (3)
business days of achieving the applicable milestone.

 







(c) For federal income tax purposes, the Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the parties
shall report the transactions contemplated by this Agreement consistent with
such intent and shall take no position in any tax filing or legal proceeding
inconsistent therewith. The parties to this Agreement hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
Pubco, the Company or the Selling Shareholders has taken or failed to take, and
after the Effective Time (as defined below), Pubco shall not take or fail to
take, any action which reasonably could be expected to cause the Exchange to
fail to qualify as a “reorganization” within the meaning of Section 368(a) of
the Code.





 

 

1.02 Effect of the Exchange.  The Exchange shall have the effects set forth in
the applicable provisions of the Nevada Statutes.

 

1.03 Closing.  Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Article
VI and subject to the satisfaction or waiver of the conditions set forth in
Article V, the closing of the Exchange (the “Closing”) will take place at 10:00
a.m. U.S.A. Eastern Standard Time on the business day within three (3) days of
satisfaction of the conditions set forth in Article V (or as soon as practicable
thereafter following satisfaction or waiver of the conditions set forth in
Article V) (the “Closing Date”), at the offices of Pubco, unless another date,
time or place is agreed to in writing by the parties hereto.

 

1.04 Effective Time of Exchange.  As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article V, the parties
shall make all filings or recordings required under Nevada Statutes.  The
Exchange shall become effective at such time as is permissible in accordance
with Nevada Statutes (the time the Exchange becomes effective being the
“Effective Time”).  Pubco and the Company shall use reasonable efforts to have
the Closing Date and the Effective Time to be the same day.

 

1.05 Officer & Director Appointments.  On or before the Closing Date, Pubco
shall cause the appointment of the individuals set forth on Schedule 1.05 to be
the directors and officers of Pubco.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.01 Representations and Warranties of the Company.  Except as set forth in the
disclosure schedule delivered by the Company to Pubco at the time of execution
of this Agreement (the “Company Disclosure Schedule”), the Company represents
and warrants to Pubco as follows:

 

(a) Organization, Standing and Power.  The Company is duly organized, validly
existing and in good standing under the laws of Nevada and has not conducted any
business since its formation on July 2, 2014.

 

(b) Subsidiaries.  The Company does not own directly or indirectly, any equity
or other ownership interest in any company, corporation, partnership, joint
venture or otherwise.

 

(c) Capital Structure.  The Company is authorized to issue 1,000,000 shares of
Common Stock and no shares of Preferred Stock. All 1,000,000 shares of Common
Stock have been issued to the Selling Shareholders and no shares of capital
stock or other equity securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights.  There are no outstanding bonds, debentures, notes
or other indebtedness or other securities of the Company having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters. There are no outstanding securities, options, warrants,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
to which the Company is a party or by which they are bound obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity or voting securities of the
Company or obligating the Company to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking.  There are no outstanding contractual obligations, commitments,
understandings or arrangements of the Company to repurchase, redeem or otherwise
acquire or make any payment in respect of any shares of capital stock of the
Company.  There are no agreements or arrangements pursuant to which the Company
is or could be required to register shares of Company common stock or other
securities under the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder (the “Securities Act”) or other agreements or
arrangements with or among any security holders of the Company with respect to
securities of the Company.

 



2

 

 

  (d) Corporate Authority; Noncontravention.  The Company has all requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been (or at Closing will have been) duly authorized by
all necessary action on the part of the Company.  This Agreement has been duly
executed and when delivered by the Company shall constitute a valid and binding
obligation of the Company, enforceable against the Company and the Selling
Shareholders, as applicable, in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.  The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of the Company under, (i) the Company’s articles of
incorporation, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to the Company, its properties or assets, or (iii) subject
to the governmental filings and other matters referred to in the following
sentence, any judgment, order, decree, statute, law, ordinance, rule, regulation
or arbitration award applicable to the Company, its properties or assets, other
than, in the case of clauses (ii) and (iii), any such conflicts, breaches,
violations, defaults, rights, losses or liens that individually or in the
aggregate could not have a material adverse effect with respect to the Company
or could not prevent, hinder or materially delay the ability of the Company to
consummate the transactions contemplated by this Agreement.

 

(e) Governmental Authorization.  No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any United States
court, administrative agency or commission, or other federal, state or local
government or other governmental authority, agency, domestic or foreign (a
“Governmental Entity”), is required by or with respect to the Company in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions contemplated hereby, except,
with respect to this Agreement, any filings under the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

  

(f) Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(g) Litigation; Labor Matters; Compliance with Laws. There is no suit, action or
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any basis for any such suit,
action, proceeding or investigation that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect with respect to
the Company or prevent, hinder or materially delay the ability of the Company to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against the Company having, or which, insofar as
reasonably could be foreseen by the Company, in the future could have, any such
effect.

 

(i) The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Company.

 

(ii) The Company has not conducted any business; therefore, there have been no
violations of any statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees or arbitration awards applicable to doing business.

 

3

 



(h) Benefit Plans.  The Company is not a party to any Benefit Plan under which
the Company currently has an obligation to provide benefits to any current or
former employee, officer or director of the Company.  As used herein, “Benefit
Plan” shall mean any employee benefit plan, program, or arrangement of any kind,
including any defined benefit or defined contribution plan, stock ownership
plan, executive compensation program or arrangement, bonus plan, incentive
compensation plan or arrangement, profit sharing plan or arrangement, deferred
compensation plan, agreement or arrangement, supplemental retirement plan or
arrangement, vacation pay, sickness, disability, or death benefit plan (whether
provided through insurance, on a funded or unfunded basis, or otherwise),
medical or life insurance plan providing benefits to employees, retirees, or
former employees or any of their dependents, survivors, or beneficiaries,
severance pay, termination, salary continuation, or employee assistance plan.

 

(i) Certain Employee Payments.  The Company is not a party to any employment
agreement.

 

(j) Properties and Tangible Assets.

 

(i) The Company does not own or lease any real property.

  

(ii) The Company has no office space, computers, equipment or other material
tangible assets.

 

(k) Intellectual Property.  As used in this Agreement, “Intellectual Property”
means all right, title and interest in or relating to all intellectual property,
whether protected, created or arising under the laws of the United States or any
other jurisdiction or under any international convention, including, but not
limited to the following: (a) service marks, trademarks, trade names, trade
dress, logos and corporate names (and any derivations, modifications or
adaptations thereof), Internet domain names and Internet websites (and content
thereof), together with the goodwill associated with any of the foregoing, and
all applications, registrations, renewals and extensions thereof (collectively,
“Marks”); (b) patents and patent applications, including all continuations,
divisionals, continuations-in-part and provisionals and patents issuing thereon,
and all reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology.  For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein.  Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 

(ii) Schedule 2.01(k) sets forth a list and description of the Intellectual
Property required for the Company. The Company does not have any Marks, Patents
or Copyrights.

  

(iii) The Company is the exclusive owner of or has a valid and enforceable right
to use all Intellectual Property listed for the Company in Schedule 2.01(k),
free and clear of all liens, security interests, encumbrances or any other
obligations to others, and no such Intellectual Property has been
abandoned.  The Intellectual Property owned by the Company and the Intellectual
Property licensed to it pursuant to valid and enforceable written license
agreements include all of the Intellectual Property necessary and sufficient to
enable the Company to conduct its business in the manner in which it plans to
conduct business.  The Intellectual Property owned by the Company and its rights
in and to such Intellectual Property are valid and enforceable.

 

4

 



(iv) The Company has not received, and is not aware of, any written or oral
notice of any reasonable basis for an allegation against the Company of any
infringement, misappropriation, or violation by the Company of any rights of any
third party with respect to any Intellectual Property, and the Company is not
aware of any reasonable basis for any claim challenging the ownership, use,
validity or enforceability of any Intellectual Property owned, used or held for
use by the Company.  The Company does not have any knowledge (a) of any
third-party use of any Intellectual Property owned by or exclusively licensed to
the Company, (b) that any third-party has a right to use any such Intellectual
Property, or (c) that any third party is infringing, misappropriating, or
otherwise violating (or has infringed, misappropriated or violated) any such
Intellectual Property.

 

(v) The Company has not infringed, misappropriated or otherwise violated any
Intellectual Property rights of any third parties, and the Company is not aware
of any infringement, misappropriation or violation of any third party rights
which will occur as a result of the continued operation of the Company as
presently operated and/or the consummation of the transaction contemplated by
this Agreement.

 

(vi) The Company has taken adequate security measures to protect the
confidentiality and value of its Trade Secrets (and any confidential information
owned by a third party to whom the Company has a confidentiality obligation).

 

(vii) The consummation of the transactions contemplated by this Agreement will
not adversely affect the right of the Company to own or use any Intellectual
Property owned, used or held for use by it.

 

(l) Undisclosed Liabilities.  The Company has no liabilities or obligations of
any nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise).

  

(m) Board Recommendation.  The Board of Directors of the Company has unanimously
determined that the terms of the Exchange are fair to and in the best interests
of the Selling Shareholders of the Company and recommended that the Selling
Shareholders approve the Exchange.

 

(n) Ownership of Stock.  The Selling Shareholders own all of the issued and
outstanding shares of capital stock of the Company, free and clear of all liens,
claims, rights, charges, encumbrances, and security interests of whatsoever
nature or type.

 

(o) Material Agreements.

 

(i)   The Company is not a party to any agreements.

 

(p) Tax Returns and Tax Payments. The Company has not yet been required to file
any tax returns.

 

 

(q) Accounts Receivable.  The Company has no accounts receivable.

 

(r) Compliance With Anti-Corruption Laws. Neither the Company nor to the
knowledge of the Company, any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any applicable U.S.A. laws; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

(s) OFAC. Neither the Company, nor to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company, is currently subject to any U.S.A. sanctions administered by the Office
of Foreign Assets Control of the U.S.A. Treasury Department.

 

5

 



(t) Money Laundering Laws. The Company is in compliance in all material respects
with all applicable financial record keeping and reporting requirements,
anti-terrorist financing legislation and money laundering statutes of all
applicable jurisdictions and any related or similar rules, regulations or
guidelines issued, administered or enforced by any Governmental Entity
(collectively, “Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

 

(u) Full Disclosure.  All of the representations and warranties made by the
Company in this Agreement, and all statements set forth in the certificates
delivered by the Company at the Closing pursuant to this Agreement, are true,
correct and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading.  The copies of all
documents furnished by the Company pursuant to the terms of this Agreement are
complete and accurate copies of the original documents.  The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to Pubco or its representatives by or
on behalf of any of the Company or its affiliates in connection with the
negotiation of this Agreement and the transactions contemplated hereby do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

 

2.02 Representations and Warranties of Pubco.  Except as set forth in the
disclosure schedule delivered by Pubco to the Company at the time of execution
of this Agreement (the “Pubco Disclosure Schedule”), Pubco represents and
warrants to the Company and the Selling Shareholders as follows:

 

(a) Organization, Standing and Corporate Power.  Pubco is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted.  Pubco
is duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to Pubco.  Shares of common stock of Pubco, par value $0.0001 (“Pubco
Common Stock”), are quoted under the symbol “INPT.”

 

(b) Subsidiaries.  Pubco does not own directly or indirectly, any equity or
other ownership interest in any company, corporation, partnership, joint venture
or otherwise.

 

(c) Capital Structure of Pubco.  As of the Closing Date, the authorized capital
stock of Pubco shall consists of 300,000,000 shares of Pubco Common Stock,
$0.0001 par value, and 10,000,000 shares of Pubco preferred stock, $0.0001 par
value, of which 54,012,365 shares of Pubco Common Stock are issued and
outstanding and 250,000 shares of preferred stock are issued and outstanding
immediately prior to the Closing. It is acknowledged that upon the consummation
of the Closing, a total of 47,278,938 shares of Pubco Common Stock shall be
issued to the Selling Shareholders and an additional 57,212,648 shares shall be
issued to other parties, resulting in a total of 158,503,951 shares of Pubco
Common Stock outstanding. No shares of Pubco Common Stock are issuable upon the
exercise of warrants, convertible notes, options or otherwise except as set
forth in the Pubco SEC Documents (as defined herein).  Except as set forth
above, no shares of capital stock or other equity securities of Pubco are
issued, reserved for issuance or outstanding.  All shares which may be issued
pursuant to this Agreement will be, when issued, duly authorized, validly
issued, fully paid and nonassessable, not subject to preemptive rights, and
issued in compliance with all applicable state and federal laws concerning the
issuance of securities.

 



6

 

(d) Corporate Authority; Noncontravention.  Pubco has all requisite corporate
and other power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by Pubco and the consummation by Pubco of the transactions
contemplated hereby have been (or at Closing will have been) duly authorized by
all necessary corporate action on the part of Pubco.  This Agreement has been
duly executed and when delivered by Pubco shall constitute a valid and binding
obligation of Pubco, enforceable against Pubco in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.  The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of Pubco under, (i) its articles of incorporation, bylaws,
or other charter documents of Pubco (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to Pubco, its properties or assets,
or (iii) subject to the governmental filings and other matters referred to in
the following sentence, any judgment, order, decree, statute, law, ordinance,
rule, regulation or arbitration award applicable to Pubco, its properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
breaches, violations, defaults, rights, losses or liens that individually or in
the aggregate could not have a material adverse effect with respect to Pubco or
could not prevent, hinder or materially delay the ability of Pubco to consummate
the transactions contemplated by this Agreement.

 

(e) Government Authorization.  No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity, is required by or with respect to Pubco in connection with the execution
and delivery of this Agreement by Pubco, or the consummation by Pubco of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Nevada Statutes, the Securities Act or the Exchange Act.

 

(f) Financial Statements.  The financial statements of Pubco included in the
reports, schedules, forms, statements and other documents filed by Pubco with
the Securities and Exchange Commission (“SEC”) (collectively, and in each case
including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Pubco SEC Documents”), comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with U.S.A. generally accepted accounting principles (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the SEC) applied on
a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present the financial position of Pubco as of the
dates thereof and the results of operations and changes in cash flows for the
periods then ended (subject, in the case of unaudited quarterly statements, to
normal year-end audit adjustments as determined by Pubco’s independent
accountants).  Except as set forth in the Pubco SEC Documents, at the date of
the most recent audited financial statements of Pubco included in the Pubco SEC
Documents, Pubco has not incurred any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) which, individually or in
the aggregate, could reasonably be expected to have a material adverse effect
with respect to Pubco.

 

(g) Absence of Certain Changes or Events.  Except as disclosed in the Pubco SEC
Documents or as set forth on Schedule 2.02(g), since the date of the most recent
financial statements included in the Pubco SEC Documents, Pubco has conducted
its business only in the ordinary course consistent with past practice in light
of its current business circumstances, and there is not and has not been any:

 

(i) material adverse change with respect to Pubco;

 

(ii) event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of the Company;

 

(iii) condition, event or occurrence which could reasonably be expected to
prevent, hinder or materially delay the ability of Pubco to consummate the
transactions contemplated by this Agreement;

 



7

 

(iv) incurrence, assumption or guarantee by Pubco of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to the Company in writing;



(v) creation or other incurrence by Pubco of any lien on any asset other than in
the ordinary course consistent with past practices;

 

(vi) transaction or commitment made, or any contract or agreement entered into,
by Pubco relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by Pubco of any contract or
other right, in either case, material to Pubco, other than transactions and
commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;

 

  (vii) labor dispute, other than routine, individual grievances, or, to the
knowledge of Pubco, any activity or proceeding by a labor union or
representative thereof to organize any employees of Pubco or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(viii) payment, prepayment or discharge of liability other than in the ordinary
course of business or any failure to pay any liability when due;

 

(ix) write-offs or write-downs of any assets of Pubco;

 

(x) creation, termination or amendment of, or waiver of any right under, any
material contract of Pubco;

 

(xi) damage, destruction or loss having, or reasonably expected to have, a
material adverse effect on Pubco;

 

(xii) other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to Pubco; or

 

(xiii) agreement or commitment to do any of the foregoing.

 

(h) Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by Pubco to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(i) Litigation; Labor Matters; Compliance with Laws.  There is no suit, action
or proceeding or investigation pending or, to the knowledge of Pubco, threatened
against or affecting Pubco or any basis for any such suit, action, proceeding or
investigation that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to Pubco or prevent,
hinder or materially delay the ability of Pubco to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against Pubco
having, or which, insofar as reasonably could be foreseen by Pubco, in the
future could have, any such effect.

 

(i) Pubco is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Pubco.

 

(ii) The conduct of the business of Pubco complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

 

(j) Benefit Plans.  Pubco is not a party to any Benefit Plan under which Pubco
currently has an obligation to provide benefits to any current or former
employee, officer or director of Pubco.

 



8

 

(k) Material Contract Defaults.  Pubco is not, or has not, received any notice
or has any knowledge that any other party is, in default in any respect under
any Pubco Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default.  For purposes of this Agreement, a “Pubco Material Contract” means any
contract, agreement or commitment that is effective as of the Closing Date to
which Pubco is a party (i) with expected receipts or expenditures in excess of
$25,000, (ii) requiring Pubco to indemnify any person, (iii) granting exclusive
rights to any party, (iv) evidencing indebtedness for borrowed or loaned money
in excess of $25,000 or more, including guarantees of such indebtedness, or (v)
which, if breached by Pubco in such a manner would (A) permit any other party to
cancel or terminate the same (with or without notice of passage of time) or (B)
provide a basis for any other party to claim money damages (either individually
or in the aggregate with all other such claims under that contract) from Pubco
or (C) give rise to a right of acceleration of any material obligation or loss
of any material benefit under any such contract, agreement or commitment.

 

(l) Properties.  Pubco has valid land use rights for all real property that is
material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by Pubco or acquired after the date thereof which are, individually
or in the aggregate, material to Pubco’s business (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens, encumbrances, claims, security
interest, options and restrictions of any nature whatsoever.  Any real property
and facilities held under lease by Pubco are held by them under valid,
subsisting and enforceable leases of which Pubco is in compliance, except as
could not, individually or in the aggregate, have or reasonably be expected to
result in a material adverse effect.

 

(m) Intellectual Property.  Pubco owns or has valid rights to use the
Trademarks, trade names, domain names, copyrights, patents, logos, licenses and
computer software programs (including, without limitation, the source codes
thereto) that are necessary for the conduct of its business as now being
conducted.  All of Pubco’s licenses to use Software programs are current and
have been paid for the appropriate number of users.  To the knowledge of Pubco,
none of Pubco’s Intellectual Property or Pubco License Agreements infringe upon
the rights of any third party that may give rise to a cause of action or claim
against Pubco or its successors. The term “Pubco License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $10,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound.

 

(n) Board Determination.  The Board of Directors of Pubco has unanimously
determined that the terms of the Exchange are fair to and in the best interests
of Pubco and its shareholders.

 

(o) Undisclosed Liabilities.  Pubco has no liabilities or obligations of any
nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Pubco SEC Documents incurred in
the ordinary course of business.

  

(p) Compliance With Anti-Corruption Laws. Neither Pubco nor to the knowledge of
Pubco, any director, officer, agent, employee or other person acting on behalf
of Pubco has, in the course of its actions for, or on behalf of, Pubco (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
applicable U.S.A. laws; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(q) OFAC. Neither Pubco, nor to the knowledge of Pubco, any director, officer,
agent, employee, affiliate or person acting on behalf of Pubco, is currently
subject to any U.S.A. sanctions administered by the Office of Foreign Assets
Control of the U.S.A. Treasury Department.

 

(r) Money Laundering Laws. The operations of Pubco are and have been conducted
at all times in compliance with all Money Laundering Laws, and no action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving Pubco with respect to Money Laundering Laws is
pending or, to the best knowledge of Pubco, threatened.

 



9

 

(s) Full Disclosure.  All of the representations and warranties made by Pubco in
this Agreement, and all statements set forth in the certificates delivered by
Pubco at the Closing pursuant to this Agreement, are true, correct and complete
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading.  The copies of all documents furnished by
Pubco pursuant to the terms of this Agreement are complete and accurate copies
of the original documents.  The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
the Company or its representatives by or on behalf of Pubco and the Pubco
Stockholders in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

 

2.03 Representations and Warranties of Selling Shareholders.  The Selling
Shareholders jointly and severally represent and warrant to Pubco as follows:

 

(a) Ownership of the Shares.  The Selling Shareholders own all of the Shares,
free and clear of all liens, claims, rights, charges, encumbrances, and security
interests of whatsoever nature or type.

 

(b) Power of Selling Shareholders to Execute Agreement.  The Selling
Shareholders have the full right, power, and authority to execute, deliver, and
perform this Agreement, and this Agreement is the legal binding obligation of
the Selling Shareholders and is enforceable against the Selling Shareholders in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium, or other similar laws now or
hereafter in effect relating to creditors’ rights, and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.

  

(c) Agreement Not in Breach of Other Instruments Affecting Selling
Shareholders.  The execution and delivery of this Agreement, the consummation of
the transactions hereby contemplated, and the fulfillment of the terms hereof
will not result in the breach of any term or provisions of, or constitute a
default under, or conflict with, or cause the acceleration of any obligation
under any agreement or other instrument of any description to which the Selling
Shareholders are a party or by which the Selling Shareholders are bound, or any
judgment, decree, order, or award of any court, governmental body, or arbitrator
or any applicable law, rule, or regulation.

 

(d) Accuracy of Statements.  Neither this Agreement nor any statement, list,
certificate, or any other agreement executed in connection with this Agreement
or other information furnished or to be furnished by the Selling Shareholders to
Pubco in connection with this Agreement or any of the transactions contemplated
hereby contains or will contain an untrue statement of a material fact or omits
or will omit to state a material fact necessary to make the statements contained
herein or therein, in light of circumstances in which they are made, not
misleading.

 

(e) No Recourse. The Selling Shareholders agree that they will have no recourse
or claim against Pubco for any future profits resulting from the appreciation or
sale of the Shares by Pubco.

 

 

10

 

 

ARTICLE III

COVENANTS RELATING TO  CONDUCT OF BUSINESS PRIOR TO EXCHANGE

 

3.01 Conduct of the Company and Pubco.  From the date of this Agreement and
until the Effective Time, or until the prior termination of this Agreement, the
Company and Pubco shall not, unless mutually agreed to in writing:

 

(a) engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time;

 

(b) sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;

 

(c) fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;

 

(d) suffer or permit any material adverse change to occur with respect to the
Company and Pubco or their business or assets; or

 

(e) make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.

 

 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

4.01 Access to Information; Confidentiality.

 

(a) The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to Pubco and its
representatives reasonable access during normal business hours during the period
prior to the Effective Time to its properties, books, contracts, commitments,
personnel and records and, during such period, the Company shall, and shall
cause its officers, employees and representatives to, furnish promptly to Pubco
all information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request.  For the purposes of determining the accuracy of the representations
and warranties of Pubco set forth herein and compliance by Pubco of its
obligations hereunder, during the period prior to the Effective Time, Pubco
shall provide the Company and its representatives with reasonable access during
normal business hours to its properties, books, contracts, commitments,
personnel and records as may be necessary to enable the Company to confirm the
accuracy of the representations and warranties of Pubco set forth herein and
compliance by Pubco of its obligations hereunder, and, during such period, Pubco
shall, and shall cause its officers, employees and representatives to, furnish
promptly to the Company upon its request (i) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities laws and (ii) all
other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request.  Except as required by law, each of the Company and Pubco will hold,
and will cause its respective directors, officers, employees, accountants,
counsel, financial advisors and other representatives and affiliates to hold,
any nonpublic information in confidence.

 

(b) No investigation pursuant to this Section 4.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.

 



11

 

4.02 Best Efforts.  Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Exchange and the other transactions contemplated by this
Agreement.  Pubco and the Company shall mutually cooperate in order to
facilitate the achievement of the benefits reasonably anticipated from the
Exchange.

 

4.03 Public Announcements.  Pubco, on the one hand, and the Company, on the
other hand, will consult with each other before issuing, and provide each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable law or court
process.  The parties agree that the initial press release or releases to be
issued with respect to the transactions contemplated by this Agreement shall be
mutually agreed upon prior to the issuance thereof.

 

4.04 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.

 

4.05 No Solicitation.  Except as previously agreed to in writing by the other
party, neither the Company nor Pubco shall authorize or permit any of its
officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage or take any action to facilitate the submission of
inquiries, proposals or offers from any person relating to any matter concerning
any exchange, merger, consolidation, business combination, recapitalization or
similar transaction involving the Company or Pubco, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Exchange or which would or could be expected to
dilute the benefits to either the Company or Pubco of the transactions
contemplated hereby.  The Company or Pubco will immediately cease and cause to
be terminated any existing activities, discussions and negotiations with any
parties conducted heretofore with respect to any of the foregoing.

 

4.06 Post-Closing Delivery of the Exchange Shares Certificates. Within three (3)
business days of the Closing Date, Pubco shall have taken all action necessary
to have the Exchange Shares Certificates delivered to the Selling Shareholders
or the Escrow Agent, as appropriate.

 

4.07 Financing.  The Company shall contribute $50,000, less legal fees and costs
in connection with the negotiation on behalf of the Company and the performance
by the Company of this Agreement, toward the financing of operations of the
business currently operated by the Company post Closing and Pubco shall
contribute $200,000 toward the financing of such operations.

 

4.08 Officer & Director Appointments.  On or before the Closing Date, Pubco
shall cause the appointment of the following individuals to be the directors and
officers of Pubco:

 

(a)Osnah Bloom, Chief Executive Officer, President and Chair of the Board of
Directors,

(b)Bradley Scott, Director

(c)Billy A. Bloom, Director

(d)Dominic Alto, Director

(e)Josh M. Bloom, Director

 

 

 



12

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.01 Conditions to Each Party’s Obligation to Effect the Exchange.  The
obligation of each party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

 

(a) No Restraints.  No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Exchange shall have
been issued by any court of competent jurisdiction or any other Governmental
Entity having jurisdiction and shall remain in effect, and there shall not be
any applicable legal requirement enacted, adopted or deemed applicable to the
Exchange that makes consummation of the Exchange illegal.

 

(b) Governmental Approvals.  All authorizations, consents, orders, declarations
or approvals of, or filings with, or terminations or expirations of waiting
periods imposed by, any Governmental Entity having jurisdiction which the
failure to obtain, make or occur would have a material adverse effect on Pubco
or the Company shall have been obtained, made or occurred.

 

(c) No Litigation.  There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, Pubco or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or Pubco.

 

(d) Selling Shareholders Approval.  The Selling Shareholders shall have adopted
and approved this Agreement and the Exchange in accordance with applicable law.

 

5.02 Conditions Precedent to Obligations of Pubco.  The obligation of Pubco to
effect the Exchange and otherwise consummate the transactions contemplated by
this Agreement are subject to the satisfaction, at or prior to the Closing, of
each of the following conditions:

 

(a) Representations, Warranties and Covenants.  (i) The representations and
warranties of the Company and the Selling Shareholders in this Agreement shall
be true and correct in all material respects (except for such representations
and warranties that are qualified by their terms by a reference to materiality
or material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing Date, and (ii) the Company and the Selling Shareholders shall each have
performed and complied in all material respects with all covenants, obligations
and conditions of this Agreement required to be performed and complied with by
each of them prior to the Effective Time.

  

(b) Consents.  Pubco shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Entities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c) Officer’s Certificate of the Company.  Pubco shall have received a
certificate executed on behalf of the Company by an executive officer of the
Company confirming that the conditions set forth in Sections 5.02(a) and 5.02(d)
have been satisfied.

 

(d) No Material Adverse Change.  There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of the Company that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on the Company.

 

(e) Selling Shareholder Representation Letter.  The Selling Shareholders shall
have executed and delivered to Pubco such shareholder representation letter as
may be required by Pubco in order that Pubco shall be reasonably satisfied that
the issuance of Pubco Common Stock pursuant to the Exchange is exempt from the
registration requirements of the Securities Act.

 



13

 

(f) Employment Agreements.  The Company and each of Osnah Bloom and Bradley
Scott shall have executed an employment agreement in substantially the form
attached hereto as Exhibit B-1 and B-2, respectively.

 

(g) Delivery of the Share Certificate.  The Company shall have delivered the
Share Certificate to Pubco on the Closing Date.

 

(h) Secretary’s Certificate of the Company.  Pubco shall have received a
certificate, dated as of the Closing Date, from the Secretary of the Company,
certifying (i) as to the incumbency and signatures of the officers of the
Company, who shall execute this Agreement and documents at the Closing and (ii)
that attached thereto is a true and complete copy of (A) the certificate of
incorporation of the Company and all amendments thereto and (B) resolutions of
the Board of Directors of the Company and its shareholders authorizing the
execution, delivery and performance of this Agreement by the Company.

 

(i) Due Diligence Investigation.  Pubco shall be reasonably satisfied with the
results of its due diligence investigation of the Company in its sole and
absolute discretion.

 

5.03 Conditions Precedent to Obligation of the Company.  The obligation of the
Company to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:

 

(a) Representations, Warranties and Covenants.  (i) The representations and
warranties of Pubco in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) Pubco shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it prior to the Effective Time.

  

(b) Consents.  The Company shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Entities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c) Officer’s Certificate of Pubco.  The Company shall have received a
certificate executed on behalf of Pubco by an executive officer of Pubco,
confirming that the conditions set forth in Sections 5.03(a) and 5.03(d) have
been satisfied.

 

(d) No Material Adverse Change.  There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of Pubco that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
Pubco.

 

(e) Board Resolutions.  The Company shall have received resolutions duly adopted
by Pubco’s Board of Directors approving the execution, delivery and performance
of the Agreement and the transactions contemplated by the Agreement.

 

(f) New Officers & Directors.  Pubco shall deliver to the Company evidence of
the appointment of the individuals set forth on Section 4.08 to be the directors
and officers of Pubco.

 

 

 

 



14

 

ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER

 

6.01 Termination.  This Agreement may be terminated and abandoned at any time
prior to the Effective Time:

 

(a) by mutual written consent of Pubco and the Company;

 

(b) by either Pubco or the Company if any Governmental Entity shall have issued
an order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Exchange and such order, decree, ruling
or other action shall have become final and nonappealable;

 

(c) by either Pubco or the Company if the Exchange shall not have been
consummated on or before December 31, 2014 (other than as a result of the
failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Effective Time);

 

(d) by Pubco, if a material adverse change shall have occurred relative to the
Company (and such change is not curable within thirty (30) days);

 

(e) by the Company if a material adverse change shall have occurred relative to
Pubco (and such change is not curable within thirty (30) days);

 

(f) by Pubco, if the Company willfully fails to perform in any material respect
any of its material obligations under this Agreement; or

 

(g) by the Company, if Pubco willfully fails to perform in any material respect
any of its obligations under this Agreement.

 

6.02 Effect of Termination.  In the event of termination of this Agreement by
either the Company or Pubco as provided in Section 6.01, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of Pubco or the Company, other than the provisions of the last sentence
of Section 4.01(a) and this Section 6.02.  Nothing contained in this Section
shall relieve any party for any breach of the representations, warranties,
covenants or agreements set forth in this Agreement.

 

6.03 Amendment.  This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties upon approval by the party, if
such party is an individual, and upon approval of the Boards of Directors of
each of the parties that are corporate entities.

 

6.04 Extension; Waiver.  Subject to Section 6.01(c), at any time prior to the
Effective Time, the parties may (a) extend the time for the performance of any
of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement.  Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such
party.  The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 

6.05 Return of Documents.  In the event of termination of this Agreement for any
reason, Pubco and the Company will return to the other party all of the other
party’s documents, work papers, and other materials (including copies) relating
to the transactions contemplated in this Agreement, whether obtained before or
after execution of this Agreement. Pubco and the Company will not use any
information so obtained from the other party for any purpose and will take all
reasonable steps to have such other party’s information kept confidential.

 

 



15

 

ARTICLE VII

INDEMNIFICATION AND RELATED MATTERS

 

7.01 Survival of Representations and Warranties.  The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until twelve (12) months after the Effective Time
(except for those representations and warranties with respect to Taxes which
shall survive for the applicable statute of limitations plus 90 days, and
covenants that by their terms survive for a longer period). 

 

7.02 Indemnification.

 

(a) Pubco shall indemnify and hold the Selling Shareholders and the Company
harmless for, from and against any and all liabilities, obligations, damages,
losses, deficiencies, costs, penalties, interest and expenses (including, but
not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (collectively, “Losses”) to which Pubco may
become subject resulting from or arising out of any breach of a representation,
warranty or covenant made by Pubco as set forth herein.

 

(b) The Company and the Selling Shareholders shall jointly indemnify and hold
Pubco and Pubco’s officers and directors (“Pubco’s Representatives”) harmless
for, from and against any and all Losses to which Pubco or Pubco’s
Representatives may become subject resulting from or arising out of (i) any
breach of a representation, warranty or covenant made by the Company or Selling
Shareholders as set forth herein; or (ii) any and all liabilities arising out of
or in connection with: (A) any of the assets of the Company prior to the
Closing; or (B) the operations of the Company prior to the Closing.

  

7.03 Notice of Indemnification.  Promptly after the receipt by any indemnified
party (the “Indemnitee”) of notice of the commencement of any action or
proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Article VII, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith.  The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article VII, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party.  Such
Indemnifying Party shall have, upon request within thirty (30) days after
receipt of such notice, but not in any event after the settlement or compromise
of such claim, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
VII or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee.  In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense.  In the
event that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim.  An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party.  If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 

 

 



16

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.01 Notices.  Any and all notices and other communications hereunder shall be
in writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth below
(or at such other address for a party as shall be specified by like
notice.)  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be deemed given and effective on the
earliest of: (a) on the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day,
(b) on the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.

 

 

 

 

 

 

 

 

 

  

17

 

 

If to Pubco:

 

Integrated Inpatient Solutions, Inc.

100 Linton Boulevard, Suite 213-B

Delray Beach, FL 33483

Attention: President

Telephone:  (561) 276-3737

 

with a copy to:

 

The Law Office of James G. Dodrill II, P.A.

5800 Hamilton Way

Boca Raton, FL 33496

Telephone:  (561) 862-0529

 

If to the Company:

 

Integrated Timeshare Solutions, Inc.

150 E Robinson St

Orlando, FL  32801

Attention: President

Telephone: (954) 296-9490

 

with a copy to:

 

William C. Phillippi, President

William C. Phillippi, P.A.

Lubell and Rosen LLC

900 S. Andrews Avenue, Suite 900

Fort Lauderdale, Florida 33301

Telephone: (954) 880-9500

 

 

All Notices to the Selling Shareholders shall be sent “care of” the Company.

 

8.02 Definitions.  For purposes of this Agreement, and in addition to other
terms defined elsewhere in this Agreement, the following terms have the meaning
assigned to them below:

 

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

 

(b) “material adverse change” or “material adverse effect” means, when used in
connection with the Company or Pubco, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of Pubco to the consummation of the
Exchange);

 

(c) “ordinary course of business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency);

 

(d) “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity;

 



18

 

(e) “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) that is owned directly or indirectly
by such first person; and

 

(f) “security interest” means any mortgage, pledge, lien, encumbrance, deed of
trust, lease, charge, right of first refusal, easement, servitude, proxy, voting
trust or agreement, transfer restriction under any shareholder or similar
agreement or any other security interest, other than (i) mechanic’s,
materialmen’s, and similar liens, (ii) statutory liens for taxes not yet due and
payable, (iii) purchase money liens and liens securing rental payments under
capital lease arrangements, (iv) pledges or deposits made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance or
other similar social security legislation; and (v) encumbrances, security
deposits or reserves required by law or by any Governmental Entity.

 

8.03 Interpretation.  When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.  The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

 

8.04 Entire Agreement; No Third-Party Beneficiaries.  This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement.  This
Agreement is not intended to confer upon any person other than the parties any
rights or remedies.

 

8.05 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

8.06 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

 

8.07 Enforcement.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Florida, this being in addition to any other remedy to
which they are entitled at law or in equity.  In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

 

8.08 Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 



19

 

8.09 Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.  This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties.  No party hereto shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

8.10 Attorneys Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties shall be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees, including attorneys’ fees for any appeal, and costs incurred in
bringing such suit or proceeding.

 

8.11 Currency.  All references to currency in this Agreement shall refer to the
lawful currency of the United States of America.

 

 


 

[Signature Page Follows]

 

20

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

Pubco:

 

 



Integrated Inpatient Solutions, Inc.                     By: /s/ Osnah Bloom    
Osnah Bloom, President           Company:                 Integrated Timeshare
Solutions, Inc.                     By: /s/ Dominic Alto     Dominic Alto,
President    



 

21

 

 

 

COUNTERPART SIGNATURE PAGE

TO

STOCK EXCHANGE AGREEMENT

 

The undersigned does hereby agree to be bound by all of the terms and provisions
of the Stock Exchange Agreement, including all exhibits and schedules attached
thereto, dated August 26, 2014, by and among, Integrated Inpatient Solutions,
Inc., a Nevada corporation (“Pubco”) on one hand, and Integrated Timeshare
Solutions, Inc., a Nevada corporation (the “Company”) and each of the
shareholders of the Company (each a “Selling Shareholder” and collectively, the
“Selling Shareholders”), on the other hand.

 

Selling Shareholders:

 

 



/s/ Bradley Scott   BRADLEY SCOTT           /s/ Dominic Alto   DOMINIC ALTO    
      /s/ Josh M. Bloom   JOSH M. BLOOM   



 

22

 

 

 

EXHIBIT A

 

 

DISTRIBUTION OF EXCHANGE SHARES TO SELLING SHAREHOLDERS

 



DISTRIBUTION OF EXCHANGE SHARES TO SELLING SHAREHOLDERS               Name of  
Initial Shares   Shares released     Shares released Selling Shareholder   At
Closing   At Milestone 1   At Milestone 2               Dominic Alto  
21,296,819   21,296,819   21,296,818               Bradley Scott   21,296,819  
21,296,819   21,296,818               Josh M. Bloom   4,685,300   4,685,300  
4,685,300

 

 

 

 

 

 

 

 

 

 

 

 

 



23

 

 

Annex 1

 

MILESTONES FOR RELEASE OF ADDITIONAL SHARES

FROM ESCROW TO SELLING SHAREHOLDERS



Milestone 1 shall be achieved if Pubco has at least $7,500,000 in gross revenue
from the business plan contemplated by the Company, as determined in accordance
with U.S.A. generally accepted accounting principles (“U.S.A. GAAP”) before the
end of twelve (12) months following the Closing Date.

Milestone 2 shall be achieved if Pubco has at least $10,000,000 in gross revenue
from the business plan contemplated by the Company, as determined in accordance
with U.S.A. GAAP before the end of eighteen (18) months following the Closing
Date

 

 

 

 

 



24

 